Citation Nr: 1124863	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  10-04 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. Carmody, Law Clerk



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1969 to July 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that granted an increased 30 percent rating for PTSD, effective from December 11, 2008.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).

The Veteran's claim for an increased rating for his service-connected PTSD was received on December 11, 2008.  In Hazan v.Gober, 10 Vet. App. 511 (1997), the United States Court of Appeals for Veterans Claims held that when considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.  A review of the Veteran's claims file reveals medical treatment records from July 2008 to February 2009 have been associated with the claims file.  However, there is no indication that the RO has attempted to obtain medical treatment records from December 2007 to July 2008 (the record reflects that the veteran received treatment during that period of time).  Such records, if available, are necessary to evaluate the claim properly.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) ("staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).  

Furthermore, the Board notes that the most recent VA treatment records associated with the claims file are from February 2009.  However, in the January 2011 VA examination report, the examiner discusses findings reported in various treatment records dated after February 2009.  Such evidence suggests that the Veteran has continued to receive VA treatment for his PTSD, and because records of such treatment may be potentially relevant to his claim, updated VA treatment records must be secured.  See Bell v. Derwinski, 2 Vet.App. 611 (1992) (VA records are considered part of the record on appeal as they are in VA's constructive possession and may have bearing on the Veteran's claim).

Accordingly, the case is REMANDED for the following:

1. 	The RO should ask the Veteran to identify the provider(s) of any (and all) treatment or evaluation he has received for his PTSD since December 2007, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of any such private treatment or evaluation.  The RO must obtain complete records of all such treatment and evaluation from all sources identified by the Veteran.  The RO should specifically obtain complete records of all VA treatment or evaluation the Veteran has received for his PTSD from December 2007 to July 2008, and since February 2009. 

2. 	The RO should then review the file, undertake any further development warranted by the results of the development requested above (to include a new VA examination if such is indicated), and readjudicate the action.  If the Veteran's claim for an increased rating remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

